By the Court.
This is a suit by a promisee of two small promissory notes, against the administratrix of the promisor. The defendant offered evidence to show, that Joseph Billings, the payee, and Lorenzo Billings, the promisor, were brothers, *182that their father was dead, and that Joseph was a minor, supporting h.mself and taking his own earnings. There was evidence offered by the defendant, tending to show that Joseph paid and delivered out of his earnings, various small sums, and stated to the witnesses that they were intended to pay the debt, which the father owed to Lorenzo; that several sums were thus paid by Joseph without taking any receipt, but afterwards he took notes of Lorenzo for the sums thus paid, which are the notes now in suit. But the defendant contended that these notes were intended to stand in place of receipts, and in fact, that the sums of money for which they were given, were intended as payment of the debt due from the deceased father. The court are of opinion, that this evidence was not competent to show that these sums were payments on account of the father’s debt, and not loans and advances to Lorenzo. Such evidence is directly repugnant to the terms of the notes given after the payments were all made, and is inadmissible to control the operation of the notes. Underwood v. Simonds, 12 Met. 275; Hanchet v. Birge, 12 Met. 545.
And we think the directions of the court were sufficiently favorable for the defendant. Supposing the evidence left it doubtful, whether the plaintiff left the money with Lorenzo, without any present application to the payment of the debt of his father, of which giving the note afterwards afforded some proof, though he may have had some purpose and intent after-wards so to apply it, being under no obligation to pay the debt of his father, but a merely voluntary proposal, taking a note afterwards was a revocation of that purpose, and prevented these sums from operating as payment of the father’s debt. To these instructions we think the defendant cannot except. Exceptions overruled.